Citation Nr: 1645760	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-00 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 30 percent for Parkinson's disease, prior to December 11, 2012.

3.  Entitlement to an initial evaluation in excess of 20 percent for right upper extremity bradykinesia, tremor, and muscle rigidity and stiffness due to Parkinson's disease, currently effective December 11, 2012.

4.  Entitlement to an initial evaluation in excess of 20 percent for left upper extremity bradykinesia, tremor, and muscle rigidity and stiffness due to Parkinson's disease, currently effective December 11, 2012.

5.  Entitlement to an initial evaluation in excess of 20 percent for incontinence due to Parkinson's disease, currently effective December 18, 2013.

6.  Entitlement to an initial evaluation in excess of 10 percent for balance impairment due to Parkinson's disease, currently effective December 11, 2012.

7.  Entitlement to an initial compensable evaluation for loss of autonomic movements/typical Parkinson's facies due to Parkinson's disease, currently effective December 11, 2012.

8.  Entitlement to an initial compensable evaluation for speech impairment due to Parkinson's disease, currently effective August 26, 2013.

9.  Entitlement to an initial compensable evaluation for constipation due to Parkinson's disease, currently effective December 18, 2013.

10.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to August 1972.

This appeal is before the Board of Veterans' Appeals (Board) from March 2011, August 2011, and December 2011 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is not productive of required regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or at least twice a month visits to a diabetic care provider, or progressive loss of weight or strength.

2.  Prior to December 11, 2012, the Veteran's Parkinson's disease was productive of mild sleep disturbance, mild sexual dysfunction, and moderate constipation, as well as mild cognitive impairment not to diagnostic proportions.

3.  From December 11, 2012, right upper extremity bradykinesia, tremor, and muscle rigidity and stiffness was productive of mild incomplete paralysis of all radicular nerve groups, but not productive of moderate or severe incomplete paralysis or of complete paralysis.

4.  From December 11, 2012, left upper extremity bradykinesia, tremor, and muscle rigidity and stiffness was productive of mild incomplete paralysis of all radicular nerve groups, but not productive of moderate or severe incomplete paralysis or of complete paralysis.

5.  From December 18, 2013, urinary incontinence was not productive of urinary frequency, obstructed voiding, or leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed 2 or more times per day.

6.  From December 11, 2012, balance impairment was productive of occasional dizziness but not dizziness with occasional staggering.

7.  From December 11, 2012, loss of autonomic movements/typical Parkinson's facies was productive of mild incomplete paralysis of the seventh (facial) cranial nerve, but not productive of moderate or severe incomplete paralysis or of complete paralysis.

8.  From December 11, 2012, speech impairment was productive of mild incomplete paralysis of the twelfth (hypoglossal) cranial nerve, but not productive of moderate or severe incomplete paralysis or of complete paralysis.

9.  From December 11, 2012, constipation was productive of moderate symptoms, defined as frequent episodes of bowel disturbance with abdominal distress, but not of severe symptoms, defined as diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.

10.  From June 30, 2013, the Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for an initial evaluation in excess of 30 percent for Parkinson's disease, prior to December 11, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8004 (2015).

3.  The criteria for an initial evaluation in excess of 20 percent for right upper extremity bradykinesia, tremor, and muscle rigidity and stiffness due to Parkinson's disease, from December 11, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2015).

4.  The criteria for an initial evaluation in excess of 20 percent for left upper extremity bradykinesia, tremor, and muscle rigidity and stiffness due to Parkinson's disease, from December 11, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2015).

5.  The criteria for an initial evaluation in excess of 20 percent for incontinence due to Parkinson's disease, from December 18, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7542 (2015).

6.  The criteria for an initial evaluation in excess of 10 percent for balance impairment due to Parkinson's disease, from December 11, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2015).

7.  The criteria for an initial compensable evaluation for loss of autonomic movements/typical Parkinson's facies due to Parkinson's disease, from December 11, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8207 (2015).

8.  The criteria for an initial compensable evaluation for speech impairment due to Parkinson's disease, from December 11, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8212 (2015).

9.  The criteria for an initial evaluation of 10 percent, but not in excess thereof, for constipation due to Parkinson's disease, from December 11, 2012, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2015).

10.  The criteria for TDIU, from June 30, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated November 2010 and July 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of his diabetes mellitus in October 2013 and of his Parkinson's disease in July 2011, October 2011 and December 2013.  The Board finds that these examinations and their associated reports, taken together, were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In his October 2016 informal hearing presentation, the Veteran's representative requested that the appeal be remanded for a new examination, as he has not been examined since December 2013, and his symptoms "may have worsened" in the intervening time.  The Board finds that such remand is not necessary.  The mere passage of time without any indication that symptoms have worsened is insufficient to trigger the duty to reexamine the Veteran.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  As discussed in further detail below, there is no evidence in the record of a worsening of the Veteran's symptoms since his most recent examination, and the Board finds that speculation by the Veteran's representative that symptoms "may have worsened" is not evidence of anything beyond the mere passage of time.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diabetes Mellitus

The Veteran claims a rating in excess of 20 percent for diabetes mellitus.

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran's current 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A higher rating of 40 percent is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

VA treatment records from March through September of 2011 indicate that the Veteran's diabetes was monitored and that he was prescribed insulin injections.

In his December 2012 substantive appeal, the Veteran reported that his original evaluation was correct, but his condition had worsened.  He explained that he is taking multiple doses of insulin per day including injections.  He reported that his need for multiple injections will prevent him from getting his Class-A driver's license renewed and thus prevent him from working.

In a statement received in September 2013, the Veteran reported that his physician prescribed regulation of activities for his diabetes.

The Veteran underwent a VA examination in October 2013.  The examiner noted that the Veteran treats his diabetes with a prescribed oral hypoglycemic agent and prescribed insulin with more than one injection per day.  He did not require regulation of activities as part of his medical management of diabetes.  Ketoacidosis or hypoglycemic reactions did not cause any hospitalizations in the prior 12 months, nor did they require 2 or more visits per month to his diabetic care provider.  There was no indication of progressive loss of strength or weight.  There were no indications of any further complications, with the exception of erectile dysfunction.

VA treatment records throughout the appeal period reflect treatment for maintenance of diabetes.  There is no indication that the Veteran's physicians have prescribed regulation of activities; rather, there is ample evidence that the Veteran has been instructed to increase his physical activity.

As an initial matter, the Board notes that the Veteran is already service connected for erectile dysfunction.  His noncompensable rating and associated special monthly compensation have not been appealed and are therefore outside the scope of this decision.

The Board finds that an evaluation in excess of 20 percent for diabetes mellitus is not warranted.  Higher ratings are warranted for such manifestations as required regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or at least twice a month visits to a diabetic care provider, and progressive loss of weight or strength.  There is no evidence of such manifestations, with the exception of the Veteran's September 2013 statement that his diabetes required regulation of activities.  The Board does not find this statement probative because it is not supported and is in fact contradicted by treatment records, which indicate that the Veteran was encouraged to exercise more.  While an increase in physical activity may have been what the Veteran meant by regulation of activities, it is the opposite of the regulatory definition of avoidance of strenuous occupational and recreational activities.  Furthermore, the Veteran's VA examinations and treatment records reflect no episodes of ketoacidosis or hypoglycemic reactions or progressive loss of weight or strength.  For these reasons, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's diabetes mellitus.

Parkinson's Disease

The Veteran seeks increases to his evaluations for Parkinson's disease.

The Veteran's Parkinson's disease is evaluated as paralysis agitans under 38 C.F.R. § 4.124a, Diagnostic Code 8004.  The code provides for a minimum rating of 30 percent for Parkinson's disease.  Higher ratings are available through an alternative independent combined evaluation of the complications.

The Veteran's upper extremity bradykinesia, tremor, and muscle rigidity and stiffness is evaluated as paralysis of all radicular nerve groups under 38 C.F.R. § 4.124a, Diagnostic Code 8513.  His current 20 percent ratings are warranted for mild incomplete paralysis in the dominant or nondominant extremity.  In the nondominant extremity, a 30 percent rating is warranted for moderate incomplete paralysis, a 60 percent rating is warranted for severe incomplete paralysis, and an 80 percent rating is warranted for complete paralysis.  In the dominant extremity, a 40 percent rating is warranted for moderate incomplete paralysis, a 70 percent rating is warranted for severe incomplete paralysis, and a 90 percent rating is warranted for complete paralysis.

The Veteran's incontinence is evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7542, which directs that a neurogenic bladder be rated as voiding dysfunction under the general formula in 38 C.F.R. § 4.115a.  Voiding dysfunction is rated based on urinary frequency, leakage, or obstructed voiding.  His current 20 percent rating is warranted for urinary leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A higher rating of 40 percent is warranted for leakage or incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, and a maximum rating of 60 percent is warranted for leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  For urinary frequency, a higher 40 percent rating is warranted for a daytime voiding interval less than one hour or awakening to void five or more times per night.  For obstructed voiding, a maximum rating of 30 percent is warranted for urinary retention requiring intermittent or continuous catheterization.

The Veteran's balance impairment is rated as a peripheral vestibular disorder under 38 C.F.R. § 4.87, Diagnostic Code 6204.  His current 10 percent rating is warranted for occasional dizziness.  A higher, maximum 30 percent rating is warranted for dizziness and occasional staggering.

The Veteran's loss of autonomic movements/typical Parkinson's facies is rated as paralysis of the seventh (facial) cranial nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8207.  Dependent upon relative loss of innervation of the facial muscles, moderate incomplete paralysis warrants a 10 percent rating, severe incomplete paralysis warrants a 20 percent rating, and complete paralysis warrants a 30 percent rating.  The Veteran's current noncompensable evaluation is warranted for symptoms not meeting these criteria.  38 C.F.R. § 4.31.

The Veteran's speech impairment is rated as paralysis of the twelfth (hypoglossal) cranial nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8212.  Dependent upon loss of motor function of the tongue, moderate incomplete paralysis warrants a 10 percent rating, severe incomplete paralysis warrants a 30 percent rating, and complete paralysis warrants a 50 percent rating.  The Veteran's current noncompensable evaluation is warranted for symptoms not meeting these criteria.  38 C.F.R. § 4.31.

The Veteran's constipation is rated as irritable colon syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7319.  His current noncompensable rating is warranted for mild symptoms, defined as disturbances of bowel function with occasional episodes of abdominal distress.  A higher 10 percent rating is warranted for moderate symptoms, defined as frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is warranted for severe symptoms, defined as diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.

Private treatment records reflect that in December 2010 the Veteran reported tremors in his hands and head, stumbling, and affected speech.  On examination, his physician noted obvious head tremor with normal fluent speech and intact language and comprehension.  He exhibited a shuffling gait with associated arm swing of the upper extremity.  Reflexes and muscle tone were normal.  The physician noted bilateral coarse tremors, mainly of the right hand, with prominent titubation.  After a ten day trial of medication, the Veteran was diagnosed with paralysis agitans.

In a January 2011 letter, the Veteran's private physician indicated that the Veteran reported tremors in his hands and head.  He responded positively to prescribed medication, and was thus able and capable of driving a motor vehicle without any problems associated with his tremor diagnosis.

The Veteran underwent a VA examination in July 2011.  The examiner did not find any stooped posture, balance impairment, bradykinesia or slowed motion, loss of autonomic movements, speech changes, tremor, or muscle rigidity and stiffness.  There was no depression but there was mild cognitive impairment.  The examiner noted mild sleep disturbance, mild sexual dysfunction, and moderate constipation.  There was no loss of sense of smell, difficulty chewing or swallowing, or urinary problems.

The Veteran underwent a VA mental health examination in October 2011.  The examiner noted symptoms of chronic sleep impairment, mild memory loss, flattened affect, irritability, and concentration problems.  Testing revealed no reflection of measureable cognitive decline that would be associated with dementia, and that any memory or concentration problems were not of diagnostic proportions.  There was no indication of diagnosable depression, anxiety, or mood disorder.  The examiner noted that given his medical situation, there was a possibility of susceptibility to adjustment problems, mood difficulty, and inordinate cognitive decline which may warrant assessment in the future.  Based on current examination, the examiner diagnosed no mental health disability.

In his December 2012 substantive appeal, the Veteran reported that his original evaluation was correct, but his condition had worsened.

In an August 2013 private examination, the Veteran's treating physician noted the following manifestations, all rated as mild:  stooped posture, balance impairment, bradykinesia, loss of autonomic movements, speech changes, tremor of the bilateral upper extremities, depression, and sleep disturbance.  There was no muscle rigidity and stiffness, cognitive impairment or dementia, loss of sense of smell, difficulty chewing or swallowing, urinary problems, constipation, sexual dysfunction, or any other manifestations.  The physician found that the Veteran's Parkinson's disease impacted his ability to work through slowness of movement and lack of dexterity.

The Veteran underwent another VA examination in December 2013.  The examiner noted the following manifestations, all rated as mild:  balance impairment, bradykinesia, loss of autonomic movements, speech changes, tremor of the bilateral upper extremities, sleep disturbance, and constipation.  The examiner further noted urinary incontinence requiring the use of one absorbent pad per day and not requiring the use of an appliance.  There was no stooped posture, muscle rigidity and stiffness, depression, cognitive impairment or dementia, loss of sense of smell, difficulty chewing or swallowing, or sexual dysfunction.  The examiner found that Parkinson's disease impacted the Veteran's ability to work through slowness of movements.  

The Board notes that with respect to cognitive symptoms of Parkinson's disease, from September 2013 the Veteran is also in receipt of a 70 percent evaluation for posttraumatic stress disorder (PTSD).  From that date forward, the Veteran is already compensated for cognitive symptoms unless the evidence establishes that they are unrelated to his PTSD.  As to evidence prior to that date, while the July 2011 examiner noted mild cognitive impairment, the October 2011 mental health examiner gave a probative explanation as to why any such impairment was not a ratable condition related to Parkinson's disease.  For these reasons, the Board finds that the evidence weighs against a finding of ratable cognitive impairment related to Parkinson's disease.  

With respect to the period prior to December 11, 2012, the Board finds that an evaluation in excess of 30 percent for the Veteran's Parkinson's disease is not warranted.  His 30 percent rating is the minimum evaluation.  Higher evaluations are available if they can be reached when combining separately evaluated symptoms.  The Board finds that a higher evaluation is not warranted for this period.  Specifically, the Board notes that in his December 2012 substantive appeal, the Veteran did not dispute this original evaluation, but rather stated that his symptoms had worsened.  There is no evidence in the record which indicates that his symptoms worsened on a date prior to December 11, 2012, and his July 2011 VA examiner noted only symptoms of mild cognitive impairment, mild sleep disturbance, mild sexual dysfunction, and moderate constipation.  To the extent that the Veteran suffered tremors, they were apparently sufficiently mild as to go unnoticed by the July 2011 examiner.  As discussed above, the Board finds that the evidence weighs against a ratable cognitive impairment.  While moderate constipation would warrant a 10 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7319, service connection for erectile dysfunction was granted and evaluated at 0 percent and service connection for sleep impairment secondary to Parkinson's disease was denied.  Neither of these decisions was appealed by the Veteran, and the compensation for the associated symptomatology is therefore outside the scope of this decision.  If the Veteran were separately rated for his Parkinson's disease symptoms prior to December 11, 2012, he would receive less than the 30 percent rating currently assigned for that period.  For these reasons, the Board finds that an evaluation in excess of 30 percent for the Veteran's Parkinson's disease is not warranted for the period prior to December 11, 2012.

With respect to upper extremity upper extremity bradykinesia, tremor, and muscle rigidity and stiffness due to Parkinson's disease, the Board finds that evaluations in excess of 20 percent are not warranted for either extremity.  The Veteran's current evaluations are warranted for mild incomplete paralysis.  Higher evaluations are warranted for moderate or severe incomplete paralysis or for complete paralysis.  The evidence weighs against such manifestations.  Both the Veteran's private treating physician and the December 2013 VA examiner evaluated the Veteran's upper extremity symptoms as mild.  There is no evidence in the record of symptoms more severe.  The effective date of these evaluations is appropriate, as it is assigned according to the Veteran's December 2012 report of worsening symptoms.  For these reasons, the Board finds that evaluations in excess of 20 percent are not warranted for either extremity.

With respect to incontinence, the Board finds that an initial evaluation in excess of 20 percent is not warranted.  The Veteran's current evaluation is warranted for urinary leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day.  Higher ratings are warranted for urinary frequency, obstructed voiding, or leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed 2 or more times per day.  There is no evidence of such manifestations.  The only evidence of incontinence in the record is in the December 2013 VA examination, in which the Veteran reported the use of an absorbent pad which he changes once per day.  There is no indication of any other symptoms in the record.  The December 2013 effective date of this evaluation is thus appropriate, for although the Veteran reported worsening symptoms in December 2012, his private physician found no urinary problems in August 2013.  For these reasons, the Board finds that an initial evaluation in excess of 20 percent is not warranted for the Veteran's incontinence.

With respect to balance impairment, the Board finds that an initial evaluation in excess of 10 percent is not warranted.  His current 10 percent rating is warranted for occasional dizziness.  A higher rating is available for dizziness and occasional staggering.  The evidence weighs against such manifestations.  Both the Veteran's private treating physician and the December 2013 VA examiner evaluated the Veteran's balance impairment as mild.  There is no evidence in the record of symptoms more severe, including staggering.  The effective date of this evaluation is appropriate, as it is assigned according to the Veteran's December 2012 report of worsening symptoms.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for balance impairment.

With respect to loss of autonomic movements/typical Parkinson's facies, the Board finds that an initial compensable evaluation is not warranted.  Compensable evaluations are warranted for moderate or severe incomplete paralysis or for complete paralysis.  The evidence weighs against such manifestations.  Both the Veteran's private treating physician and the December 2013 VA examiner evaluated the Veteran's loss of autonomic movements as mild.  There is no evidence in the record of symptoms more severe.  The effective date of the noncompensable evaluation is appropriate, as it is assigned according to the Veteran's December 2012 report of worsening symptoms.  For these reasons, the Board finds that a compensable evaluation for loss of autonomic movements/typical Parkinson's facies is not warranted.

With respect to speech impairment, the Board finds that an initial compensable evaluation is not warranted.  Compensable evaluations are warranted for moderate or severe incomplete paralysis or for complete paralysis.  The evidence weighs against such manifestations.  Both the Veteran's private treating physician and the December 2013 VA examiner evaluated the Veteran's speech changes as mild.  There is no evidence in the record of symptoms more severe.  The August 26, 2013 effective date of the noncompensable evaluation is inappropriate, however, and should be reassigned to December according to the Veteran's December 11, 2012 report of worsening symptoms.  For these reasons, the Board finds that a compensable evaluation for speech impairment is not warranted, but the effective date of the noncompensable rating is adjusted to December 11, 2012.

With respect to constipation, the Board finds that an initial evaluation of 10 percent is warranted, effective December 11, 2012.  The Veteran's current noncompensable evaluation, effective December 18, 2013, is warranted for mild symptoms, defined as disturbances of bowel function with occasional episodes of abdominal distress.  A higher 10 percent rating is warranted for moderate symptoms, defined as frequent episodes of bowel disturbance with abdominal distress.  The evidence weighs in favor of moderate symptoms, specifically in that moderate constipation was found at the Veteran's July 2011 VA examination.  Although no constipation was noted in August 2013, and mild constipation was noted in December 2013, at no time was any reason given for the varying evaluations of constipation, and the Veteran in December 2012 stated that his symptoms worsened but did not improve.  Affording the benefit of the doubt to the Veteran, the Board finds that he exhibited moderate constipation throughout the entirety of the appeal period.  Prior to December 11, 2012, the Veteran is already in receipt of a 30 percent rating for his combined symptoms which contemplates moderate constipation, as described above.  A 10 percent evaluation is therefore warranted effective December 11, 2012.  Furthermore, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's constipation.  A maximum 30 percent rating is warranted for severe symptoms, defined as diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  As there is no evidence of diarrhea in the record, an evaluation in excess of 10 percent is not warranted.  For these reasons, the Board finds that a 10 percent evaluation but not in excess thereof, is warranted for the Veteran's constipation, effective December 11, 2012.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities, including balance impairment, bradykinesia, loss of autonomic movements, speech changes, tremor of the bilateral upper extremities, constipation, and required treatment of insulin and restricted diet, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his diabetes mellitus and Parkinson's disease complications are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate, albeit with an increase granted as to constipation.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU

The Veteran seeks TDIU.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.  The Board accepts jurisdiction of this claim in view of Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim that arises during an increased rating appeal becomes part of the appeal).

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In his March 2014 application for TDIU, the Veteran reported that he was last employed full time as an over the road truck driver in November 2012.  He stated that he became too disabled to work on June 30, 2013, due to his diabetes mellitus, Parkinson's disease, and PTSD, all of which are service-connected disabilities.  In an attached statement, he explained that his prescribed medications prevent him from renewing the license needed to drive a truck.  He stated that his Parkinson's disease causes his hands to become too unsteady to operate equipment and his PTSD makes it difficult for him to be around people.  He completed four years of high school and did not list any other training suggesting that he possessed the requisite skills for any occupation other than as a truck driver.

The Board finds the above evidence sufficient to establish that the Veteran's service-connected disabilities have rendered him unemployable, effective June 30, 2013.  This is the date that the Veteran cited in his application, and neither he nor the record as a whole suggests an earlier date.  As of that date, the Veteran was service-connected for diabetes mellitus and Parkinson's disease with its associated residuals.  As these disabilities are all presumptively due to exposure to herbicides, they share a common etiology and are considered a single disability for TDIU purposes.  The Veteran's combined evaluation of 60 percent on June 30, 2013, therefore meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), and the Veteran's evaluations have only increased since then, with service connection for PTSD being granted in September 2013, a separate rating for incontinence added in December 2013, and service connection for tinnitus granted in November 2015.  For these reasons, TDIU is granted by the Board effective June 30, 2013.

ORDER

An initial evaluation in excess of 20 percent for diabetes mellitus is denied.

An initial evaluation in excess of 30 percent for Parkinson's disease, prior to December 11, 2012, is denied.

An initial evaluation in excess of 20 percent for right upper extremity bradykinesia, tremor, and muscle rigidity and stiffness due to Parkinson's disease, from December 11, 2012, is denied.

An initial evaluation in excess of 20 percent for left upper extremity bradykinesia, tremor, and muscle rigidity and stiffness due to Parkinson's disease, from December 11, 2012, is denied.

An initial evaluation in excess of 20 percent for incontinence due to Parkinson's disease, from December 18, 2013, is denied.

An initial evaluation in excess of 10 percent for balance impairment due to Parkinson's disease, from December 11, 2012, is denied.

An initial compensable evaluation for loss of autonomic movements/typical Parkinson's facies due to Parkinson's disease, from December 11, 2012, is denied.

An initial compensable evaluation for speech impairment due to Parkinson's disease is denied; an earlier effective date of December 11, 2012 is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial evaluation of 10 percent, but not in excess thereof, effective December 11, 2012, for constipation due to Parkinson's disease, is granted, subject to the laws and regulations governing the payment of VA benefits.



TDIU, effective June 30, 2013, is granted, subject to the laws and regulations governing the payment of VA benefits.


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


